DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet (PTO-303)
Advisory Action
With respect to rejected claims under 35 U.S.C. 103, applicant argues that “that binding ligands of different quantum dots to a metal oxide cannot be equated with cross-linking nanocrystals by the ligands”
In response to applicant's contention, it is respectfully submitted that the combination of Kim & Park discloses all the claimed limitation including “when in encapsulated light-converting nanocrystals are crosslinked by the ligands “below. 
Park appears to show, see Fig. 2, an encapsulating surround the light-converting nanocrystals (Fig. 1-2, note: a general quantum dot formation), wherein encapsulated light-converting nanocrystal are crosslinked by the ligands (Fig. 2).
Kim discloses that a light emitting device with a quantum dots (Fig. 5-6).
Furthermore, Park suggests an encapsulating surround the light-converting nanocrystals, wherein encapsulated light-converting nanocrystal are crosslinked by the ligands (Fig. 1-2).
It is simple substitution of Park’s an encapsulating surround the light-converting nanocrystals, wherein encapsulated light-converting nanocrystal are crosslinked by the ligands 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kim with encapsulated light-converting nanocrystal are crosslinked by the ligands as taught by Park in order to light emitting performance (para. 0010) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Also, applicant argues that the metal oxide discloses in park is not a ligand of the quantum dot.
According to https://www.dictionary.com/browse/ligand, ligand is defined below.

    PNG
    media_image1.png
    340
    804
    media_image1.png
    Greyscale
 	
In Park’s Fig. 2A shown, a ligand extending from a quantum dot and crosslinked to another quantum dot through metal oxide.
Therefore, applicant arguments are not persuasive.
For claim 15, applicant’s arguments is persuasive and withdraw the rejection of claims 15-16 & 18-20.
prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Remark
The rejections of Claims 1-14 are maintained (See details above).
The rejections of claims 15-16 & 18-20 are withdrawn and allowable.
Claim 21 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SU C KIM/             Primary Examiner, Art Unit 2899